—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 7, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s claim that expert testimony by a detective invaded the jury’s exclusive province of determining an ultimate issue of fact in the case is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court properly exercised its discretion in permitting limited background testimony on relevant aspects of the methodology of street-level drug sales and *204that the officer did not express an opinion on the ultimate issue of defendant’s intent to sell. Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.